STRADLEY RONON STEVENS & YOUNG, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, DC 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8417 January 2, 2013 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re:Nationwide Variable Insurance Trust (the “Trust”) File Nos. 002-73024 and 811-03213 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 155/156 to the Registration Statement of the Trust, which was accepted by the Securities and Exchange Commission electronically on December 21, 2012. Please direct any questions or comments relating to this certification to me or, in my absence, to Christopher J. Zimmerman, Esquire at (202) 419-8402. Very truly yours, /s/ Prufesh R. Modhera Prufesh R. Modhera
